In a matrimonial action in which the parties were divorced by judgment dated November 21, 1995, the defendant appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated July 26, 1999, which denied her motion to hold the plaintiff in contempt for his failure to comply *614with the provision of the judgment of divorce requiring that he pay the summer camp expenses of the parties’ children.
Ordered that the order is affirmed, without costs or disbursements.
Under the terms of the judgment of divorce, the parties were obligated to “mutually confer and decide upon all important issues related to the children’s health, education and welfare”, and the plaintiff was required to “pay for * * * summer camp expense”. Since there is no evidence that the parties “mutually confer [red] and decide [d]” what summer camps the children would attend, the plaintiff’s obligation to pay for their summer camp expenses was never triggered. Accordingly, the Supreme Court correctly found that he had not violated the provisions of the judgment of divorce (see, Leifer v Leifer, 230 AD2d 717; see also, Matter of Citera v D’Amico, 251 AD2d 662; Matter of Levenson v Levenson, 166 AD2d 592). Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.